                    Case 6:19-mj-00048-HBK Document 33 Filed 06/09/21 Page 1 of 1
                                                                                                 DOCKET NUMBER      (TRAN. COURT)
  PROB 22 (ED/CA)
  (Rev. 2/88)                                                                                    0972 6:19MJ00048-01
                        TRANSFER OF JURISDICTION                                                 DOCKET NUMBER      (REC. COURT)


  NAME AND ADDRESS OF   ☒ PROBATIONER ☐ SUPERVISED RELEASEE        DISTRICT                      DIVISION
                                                                   E-CA                          Fresno (YOSEMITE)
  Jordan Chad Brucklacher                                          NAME OF SENTENCING JUDGE

  North Dakota (City/State only)                                   United States Magistrate Judge Helena M. Barch-
                                                                   Kuchta
                                                                   DATES OF                      FROM                  TO

                                                                   ☒ PROBATION
                                                                   ☐ SUPERVISED RELEASE          1/14/2021             7/13/2022
  OFFENSE

  18 USC 113(a)(4) – Commit Assault by Striking, Beating, or Wounding (CLASS A MISDEMEANOR)


  PART 1 – ORDER TRANSFERRING JURISDICTION

                                                   UNITED STATES DISTRICT COURT
                                              FOR THE EASTERN DISTRICT OF CALIFORNIA

            IT IS HEREBY ORDERED     that pursuant to 18 U.S.C. 3605, the jurisdiction of the above-named probationer be
  transferred with the records of the Court to the United States District Court for the District of North Dakota upon that
  Court's order of acceptance of jurisdiction.

                    June 9, 2021
                            Date                                                 United States District Judge

            RESTITUTION: If this offender has an order of restitution which is to be paid jointly and severally, the offender
  shall send payments to the sentencing district Court Clerk's Office and no financial record shall be created in the receiving
  district.




  PART 2 – ORDER ACCEPTING JURISDICTION

                                                 UNITED STATES DISTRICT COURT
                                               FOR THE DISTRICT OF NORTH DAKOTA

            IT IS HEREBY ORDERED   that jurisdiction over the above-named probationer be accepted and assumed
  by this Court from and after the entry of this Order.

                             Effective Date                                      United States District Judge



CC:     United States Attorney
        FLU Unit—United States Attorney's Office
        Fiscal Clerk—Clerk's Office




                                                                                                                                    Rev. 04/2021
                                                                                                                PROB22__TRANSFER OF JURISDICTION
